Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
The election without traverse of Group II, claims 10-13 and 33-37 and the species: melanoma as the specific cancer filed August 26, 2022 in response to the Office Action of May 26, 2022 is acknowledged. 
Claims 1-9, 13, 14, 16-35, 38, and 39 have been canceled.
Claims 10-12, 15, 36, and 37 have been amended. 
Claims 40-53 have been added.
Claims 10-12, 15, 36, 37, and 40-53 are presented for examination as they read on the elected species. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 40-43, 52 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding to claim 10, the term “poorly responsive to….” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what parameters are used to evaluate whether the subject is poorly responsive to previous therapy with pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof.
Section 2171 of the M.P.E.P. states


Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that:

(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and 

(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 

The first requirement is a subjective one because it is dependent on what the inventor or a joint inventor for a patent regards as his or her invention. Note that although pre-AIA  35 U.S.C. 112, second paragraph, uses the phrase "which applicant regards as his invention," pre-AIA  37 CFR 1.41(a) provides that a patent is applied for in the name or names of the actual inventor or inventors. 

The second requirement is an objective one because it is not dependent on the views of applicant or any particular individual, but is evaluated in the context of whether the claim is definite — i.e., whether the scope of the claim is clear to a hypothetical person possessing the ordinary level of skill in the pertinent art.

In the instant case of “poorly responsive to…”, one of skill in the art could find representative examples in the art which have been defined in such terms, however, it is unclear at what point one of skill in the art would be infringing on the claims without limitations as to the metes and bounds of “poorly responsive to…”.
Claims 11, 40-43, 52 and 53 are also rejected, because these claims are dependent on claim 10 directly or indirectly.
Appropriate corrections are required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 52 and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
Claim 52 was added after the filing date. The limitation of “a dose of about 200 mg” in claim 52 has no clear support in the specification as originally filed. Applicants argue that no new matter was added. A review of the specification and claims as originally filed reveals support for: “a dose of 200 mg” e.g. Fig. 1A, [0044], [0174], [0177], [0283], [0309], [0330], and [0333] of US 2021/0008135. Thus, the subject matter claimed in claims 52 broadens the scope of the invention as originally disclosed in the specification and claims from what was originally disclosed in the specification and claims as filed. 
Claim 53 was added after the filing date. The limitation of “a secondary dose of 107 or 108 PFU/mL” in claim 53 has no clear support in the specification as originally filed. Applicants argue that no new matter was added. A review of the specification and claims as originally filed reveals support for: “a secondary dose of 108 PFU/mL” e.g. [0043], [0180], [0282], [0328], [0334] of US 2021/0008135. Thus, the subject matter claimed in claims 53 broadens the scope of the invention as originally disclosed in the specification and claims from what was originally disclosed in the specification and claims as filed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-12, 15, 36, 37, and 40-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dummer (Dummer et al., Cancer Immunol Immunother 66:683-695, Publication Date:2017-02-25, cited in IDS).
Dummer teaches that T-Vect is a first-in-class intralesional oncolytic viral therapy that, based on data from the recent Phase III Oncovex (GM-CSF) Pivotal Trial in Melanoma (OPTiM) trial in stage IIIB–IVM1c melanoma, became the first oncolytic immunotherapy to be approved by the United States (US) Food and Drug Administration (FDA). See § Introduction.
Dummer teaches that following administration of T-Vec, selective intratumoral replication and subsequent oncolysis directly destroys cancer cells and releases progeny viruses, tumor-associated antigens and danger-associated molecular factors. The progeny viruses then infect other local tumor cells, intensifying the ‘danger’ signals and propagating the antitumor effect. GM-CSF helps prime and induce tumor-specific immunity by promoting the maturation and function of dendritic cells, which may activate antitumor T cells through the presentation of the processed tumor-associated antigens. Activated T cells can then proliferate and migrate to distant tumor sites, where they may recognize tumor cells with matching antigen profiles. These properties differentiate T-Vec from other intralesional agents, which are in earlier stages of development and are often replication deficient. See § Mechanism of action.
Dummer teaches that combining T-Vec with immune checkpoint inhibitors, has potential to augment tumor-specific immune responses and enhance the antitumor activity compared with either treatment alone. See § Rationale for combining talemogene laherparepvec with other immunotherapies.
Dummer teaches that pembrolizumab to T-Vec has the potential to enhance the systemic antitumor response by enhancing the recognition and killing of tumor cells by T cells that have been primed as a result of T-Vec injection (based on the same clinical trial cited by the instant application:  MASTERKEY-265), See page 689, col. 2, para. 3.
Dummer teaches that total CD8+ T cells and activated CD8+ T cells were significantly increased from baseline following treatment with T-Vec. See page 689, col. 1, para. 3.
Dummer teaches that the combination therapy was associated with clinical benefit with a confirmed ORR of 57% and confirmed CR rate of 24% (Table 2) [45]. This ORR was greater than previously seen with pembrolizumab in a Phase III trial (34%) and with talimogene laherparepvec seen in OPTiM (26%). T-Vec primes the immune response to enable an optimum response to pembrolizumab. See page 691, col. 1, para. 1.
Dummer teaches that the combination clinical trials have not raised additional safety considerations, with safety profiles in line with those expected for either of these drugs as monotherapies. See page 691, col. 1, para. 2.
Dummer teaches that for melanoma, combining T-Vec with pembrolizumab is well tolerated and more efficacious than treatment with the individual therapies alone, with evidence that complementary mechanisms of action are responsible for the enhanced effects. See page 693, col. 1, para. 3.
Dummer teaches that for tumors, which do not usually respond well to checkpoint inhibitors, if T-Vec can effectively initiate an immune response that can be modulated by check-point inhibitors, this combination therapy may become an option for a larger patient population. See page 693, col. 1, para. 3.
Dummer teaches as set forth above. Dummer does not explicitly teach a subject poorly responsive to or non-responsive to previous therapy with pembrolizumab, or a subject progressed during therapy with pembrolizumab, or a tumor in a subject that is resistant to monotherapy with pembrolizumab.
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to treat a subject with melanoma with T-Vec + pembrolizumab, as taught by Dummer, and to apply the therapy to a subject poorly responsive to or non-responsive to previous therapy with pembrolizumab, or a subject progressed during therapy with pembrolizumab, or a tumor in a subject that is resistant to monotherapy with pembrolizumab, because Dummer also teaches: (i) the combination therapy have a much higher objective response compared to single agent pembrolizumab (57% vs 24%), one ordinary skilled in the art would have recognized that the combination would be effective to some non-responsive patients; (ii) T-Vec induces total CD8+ and activated CD8+ T cells, and has the potential to enhance the systemic antitumor response by enhancing the recognition and killing of tumor cells by T cells, that may reverse the resistance to PD-1 blockade therapy. From the teachings of Dummer, it would have been obvious to one of ordinary skill in the art and one of skill in the art would have had a reasonable expectation of success in producing the claimed invention. The motivation would be to develop an effective therapy for this patient population so that this combination therapy may become an option for a larger patient population, as recognized by Dummer.
Regarding claim 41, 45, 49, Dummer teaches that T-Vec has been approved in Europe and Auxtralia for treating unresectable melanoma. See page 685, Introduction. Dummer also teaches that pembrolizumab can be used to treat unresectable or metastatic melanoma. See page 689, col. 2, para. 2.
Regarding claim 43, 47, and 51-53, Dummer teaches T-Vec was administered as monotherapy at an initial dose of 106 PFU/ml and then at 108 PFU/ml every 2 weeks from week 3. Pembrolizumab was administered intravenously at a dose of 200 mg every 2 weeks, commencing at the time of the third dose of T-Vec. See page 689, col. 2, para. 3.
Regarding claims 42, 46, 50, Dummer teaches that T-Vec has been approved Auxtralia for treating melanoma after initial surgery. See page 685, Introduction. Dummer also teaches that radiation therapy or chemotherapy may also prove to be effective partners for T-Vec combination regimens. Localized radiation therapy can lead to systemic responses through immunomodulatory effect both on the tumor and the microenvironment. This process can prime tumors for an immune-mediated response and may enhance efficacy as part of a combination strategy. See page 693, col. 2, para. 1.

Claim(s) 10-12, 15, 36, 37, 40, 41, 43, 45, 47-49, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ott (Ott et al., Clin Cancer Res; 22(13); 3127-3131, Publication Date:2016-05-04).
Ott teaches that T-VEC has two distinct mechanisms of action: The lytic function of the virus destroys tumor cells directly, whereas the lysis of the cancer cells leads to release of tumor antigens, virus, and GM-CSF, attracting DCs, thereby creating an in situ vaccine (Fig. 1). In a subcutaneous murine melanoma model, tumor growth inhibition on the contralateral, uninjected site was only seen when T-VEC contained GM-CSF, establishing a systemic effect of the lytic virus that is likely mediated by a host immune response. See page 3127, col. 2, para. 2.
Ott teaches that melanoma metastases regressing after treatment with T-VEC exhibited an increase of MART-1–specific T cells compared with melanoma lesions from untreated patients, whereas numbers of Tregs and MDSCs were decreased. Evidence for increased MART-1–specific T cells was seen in tumor-infiltrating lymphocytes (TIL) and peripheral blood from a patient with a CR after T-VEC, suggesting the induction of a systemic melanoma-specific immune response. See page 3128, col. 1, para. 2.
Ott teaches that given T-VEC's benign toxicity profile, the durability of tumor responses, the requirement for the presence of skin metastases, and the efficacy in stage IIIB, IIIC, and IVM1a disease, the drug appears to be an attractive choice for (i) “slow-growing” lymph node, in-transit or distant skin metastases, e.g., patients who had several resections in the past and are no longer deemed resectable; (ii) BRAF wild-type patients who have unequivocally progressed on PD-1 and/or CTLA-4 inhibition. See page 3129, col. 2, para. 2.
Ott teaches that the main attraction of T-VEC may be its potential as a combinatorial agent partnering with checkpoint inhibition. Immune checkpoint inhibition given by itself may be limited by the size and specificity of preexistent tumor-specific T-cell responses that are generated by physiologic interaction of the evolving tumor and the host immune system. In nonresponders to immune checkpoint inhibition, it is possible that there is insufficient priming of tumor-specific T-cell clones—and, as a result, the critical threshold of T cells necessary to trigger an immune infiltrate is not reached. T-VEC may provide the necessary stimulation to broaden the repertoire of T cells engaged in the antitumor response. See page 3129-3130 bridging paragraph.
Ott teaches that tumor antigens released through the cytolytic effect of T-VEC may contain neoantigens. Therefore, the in situ vaccination effect of T-VEC may lead to priming of T cells with neoantigens. See page 3130, col. 1, para. 2.
Ott teaches as set forth above. Ott does not explicitly teach a subject poorly responsive to or non-responsive to previous therapy with pembrolizumab, or a subject progressed during therapy with pembrolizumab, or a tumor in a subject that is resistant to monotherapy with pembrolizumab.
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to treat a subject with melanoma with T-Vec + pembrolizumab, as taught by Ott (Table 1), and to apply the therapy to a subject poorly responsive to or non-responsive to previous therapy with pembrolizumab, or a subject progressed during therapy with pembrolizumab, or a tumor in a subject that is resistant to monotherapy with pembrolizumab, because Ott also teaches that one possible reason for a nonresponder for a checkpoint inhibitor therapy is that there is insufficient priming of tumor-specific T-cell clones—and, as a result, the critical threshold of T cells necessary to trigger an immune infiltrate is not reached. T-VEC may provide the necessary stimulation to broaden the repertoire of T cells engaged in the antitumor response. From the teachings of Ott, one of ordinary skill in the art would have recognized that the combination therapy would boost T-cell activity to overcome resistance or enhance therapeutic activity of a checkpoint inhibitor, e.g. pembrolizumab. The motivation would be to develop an effective therapy for this patient population so that this combination therapy may become an option for a larger patient population, as recognized by Ott.
Regarding claim 41, 45, 49, Ott teaches that T-Vec + pembrolizumab can be used to treat unresectable stage IIIB/c, IVM1a melanoma. See Table 1.
Regarding claims 43, 47, and 51, T-Vec before pembrolizumab, or T-Vec after pembrolizumab, or T-Vec concurrently with pembrolizumab, would have been obvious to one of skill in the art because those are the only three possible options for administering drugs in combination.  One of skill in the art would have been motivated to administer T-Vec and pembrolizumab concurrently or sequentially to find the optimal order of administration to provide maximum benefit to patients. 

Claim(s) 52 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ott (Ott et al., Clin Cancer Res; 22(13); 3127-3131, Publication Date:2016-05-04), in view of Long (Long et al., Meeting Abstract, 2016 ASCO Annual Meeting I, Publication Date: 2016-05-20).
Ott teaches as set forth above. However, Ott does not teach specific dosages of pembrolizumab and T-Vec in combination therapy.
Long teaches unresectable stage IIIB-IV melanoma, injectable lesions; no prior systemic tx; and ECOG PS 0-1. T-VEC: ≤ 4 mL in (sub)cutaneous/nodal lesions, 106 PFU/mL d1, 108PFU/mL d22 then Q2W; pembro: IV, 200 mg d36 then Q2W. See Methods.
Long teaches the combination therapy was associated with clinical benefit in advanced melanoma, as assessed by ORR and CR rate. See Conclusions.
As set forth above, Ott teaches the method of claim 10. It would have been prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to use the administration regimens taught by Long, because the dosages and regimens are effective in treating melanoma.

Claim(s) 10-12, 15, 36, 37, 40-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over ClinicalTrial.gov Archive, NCT02965716, History of Changes, first posted April 23, 2017, in view of Long (Long et al., Meeting Abstract, 2016 ASCO Annual Meeting I, Publication Date: 2016-05-20).
NCT02965716 teaches a method of treating stage III-IV (metastatic) melanoma patients comprising administering to the patients a combination of T-Vec and pembrolizumab; wherein the patients were previously treated with systemic anti-PD1/L1 based therapy, including pembrolizumab, and progressed. See Title, Study Design, Arms, and Inclusion Criteria. And the patients must not have had prior treatment with T-Vec. Patient must have had prior treatment with anti-PD-1 or anti-PD-L1 agents and have documented disease progression on these agents prior to registration. See Inclusion Criteria.
NCT02965716 teaches that biological therapies, such as talimogene laherparepvec, use substances made from living organisms that may stimulate or suppress the immune system in different ways and stop tumor cells from growing. Monoclonal antibodies, such as pembrolizumab, may interfere with the ability of tumor cells to grow and spread. Giving talimogene laherparepvec and pembrolizumab may work better in treating patients with melanoma by shrinking the tumor. See Brief Summary.
NCT02965716 teaches that T-Vec is administered intralesionally and pembrolizumab intravenously on day 1 and repeated every 21 days for up to 18 cycles. See Study Description, Arms and Interventions. 
NCT02965716 teaches that patients treated may have had radiation therapy for brain metastases or can have radiation therapy for symptomatic non-target lesions. See Inclusion Criteria.
NCT02965716 teaches as set forth above. However, NCT02965716 does not explicitly teach treating poorly responsive, non-responsive or resistant to therapy with pembrolizumab.
Long teaches unresectable stage IIIB-IV melanoma, injectable lesions; no prior systemic tx; and ECOG PS 0-1. T-VEC: ≤ 4 mL in (sub)cutaneous/nodal lesions, 106 PFU/mL d1, 108PFU/mL d22 then Q2W; pembro: IV, 200 mg d36 then Q2W. See Methods.
Long teaches the combination therapy was associated with clinical benefit in advanced melanoma, as assessed by ORR and CR rate. See Conclusions.
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to combine the teachings of NCT02965716 and Long to treat a tumor in a subject that progresses during therapy with pembrolizumab, and to further apply the combination therapy to a tumor in a subject poorly responsive, non-responsive or resistant to therapy with pembrolizumab with a combination T-Vec + pembrolizumab, because one ordinary skilled in the art would have recognized that patients progressed on prior PD-1 therapy would be considered poorly, non-responsive or resistant to that therapy, and the combination therapy showed superior activity in advanced melanoma, as taught by Long. The motivation would be to develop an effective therapy for this patient population so that this combination therapy may become an option for a larger patient population.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-12, 15, 36, 37, and 40-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 18, 32, 34-36, 41, and 65-77 of copending Application No. 16/759,476 (thereinafter Appl. 476, Pub. No.: US 2020/0353022 A1). 
The claims of Appl. 476 teach A method of treating: a cancer in a subject that is poorly responsive to standard of care systemic anti- cancer therapy, has progressed during standard of care systemic anti-cancer therapy, and/or is resistant to standard of care systemic anti-cancer therapy, said method comprising administering to said subject: talimogene laherparepvec and  pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof, wherein the standard of care systemic anti-cancer therapy does not comprise talimogene laherparepvec/pembrolizumab combination therapy, and wherein said cancer is selected from the group consisting of: hepatocellular carcinoma, breast adenocarcinoma, colorectal adenocarcinoma, gastroesophageal adenocarcinoma, gastroesophageal squamous cell carcinoma, melanoma, non-small cell lung cancer and clear cell renal cell carcinoma. See claim 14.
The claims of Appl. 476 teach the method of claim 14, wherein: (a) talimogene laherparepvec is administered to the subject intratumorally; or (b) pembrolizumab, the pembrolizumab variant, or the antigen-binding fragment thereof is administered to the subject systemically; or (c) talimogene laherparepvec is administered to the subject prior to the administration of pembrolizumab, the pembrolizumab variant or the antigen-binding fragment thereof, or (d) a reduction in size of the injected tumor occurs after administering talimogene laherparepvec and pembrolizumab, the pembrolizumab variant or the antigen-binding fragment thereof. See claim 18.
The claims of Appl. 476 teach a method of treating (I) a cancer in a subject that is poorly responsive to standard of care systemic anti- cancer therapy, has progressed during standard of care systemic anti-cancer therapy, and/or is resistant to standard of care systemic anti-cancer therapy, said method comprising administering to said subject: talimogene laherparepvec intratumorally as an initial dose followed by one or more secondary doses; and pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof systemically as an initial dose followed by one or more secondary doses. See claim 32.
The claims of Appl. 476 teach the method of claim 32, wherein: (a) the secondary doses are administered every three weeks (Q3W); or (b) the initial dose of talimogene laherparepvec is administered at a dose of 106 plaque forming units (PFU)/mL and the secondary doses of talimogene laherparepvec are administered at a dose of 107 or 108 PFU/mL, optionally wherein the initial dose and the secondary doses are up to about 4 mL or about 8 mL. See claim 34.
The claims of Appl. 476 teach the method of claim 34, wherein the initial dose of pembrolizumab, pembrolizumab variant or antigen-binding fragment thereof is administered at a dose of about 200 mg and the secondary doses of pembrolizumab, pembrolizumab variant or antigen-binding fragment thereof are administered at a dose of about 200 mg. See claim 41.
The claims of Appl. 476 teach the method of claim 14, wherein talimogene laherparepvec and pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof are administered to the subject following surgery to remove a tumor. See claim 65.
The claims of Appl. 476 teach the method of claim 14, wherein talimogene laherparepvec and pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof are administered to the subject prior to, during, or after radiation therapy. See claim 66.
The claims of Appl. 476 teach the method of claim 14, wherein the subject failed to achieve a sustained response after the standard of care systemic anti-cancer therapy. See claim 67.
The claims of Appl. 476 teach the method of claim 67, wherein the standard of care systemic anti-cancer therapy comprises pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof. See claim 68.
The claims of Appl. 476 teach the method of claim 14, wherein the cancer is melanoma. See claim 69.
The claims of Appl. 476 teach the method of claim 69, wherein the melanoma is metastatic. See claim 70.
The claims of Appl. 476 teach the method of claim 14, wherein pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof is administered at a dose of about 200 mg once every three weeks. See claim 71.
The claims of Appl. 476 teach a method of treating a cancer in a subject that failed to achieve a sustained response after prior therapy with pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof, said method comprising administering to said subject: talimogene laherparepvec; and pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof, wherein said cancer is selected from the group consisting of: hepatocellular carcinoma, breast adenocarcinoma, colorectal adenocarcinoma, gastroesophageal adenocarcinoma, gastroesophageal squamous cell carcinoma, melanoma, non-small cell lung cancer and clear cell renal cell carcinoma. See claim 72.
The claims of Appl. 476 teach the method of claim 72, wherein the cancer is melanoma. See claim 73.
The claims of Appl. 476 teach the method of claim 73, wherein the cancer is metastatic melanoma. See claim 74.
The claims of Appl. 476 teach the method of claim 72, wherein talimogene laherparepvec and pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof are administered to the subject following surgery to remove a tumor. See claim 75
The claims of Appl. 476 teach the method of claim 72, wherein talimogene laherparepvec and pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof are administered to the subject prior to. during. or after radiation therapy. See claim 76.
The claims of Appl. 476 teach the method of claim 72, wherein pembrolizumab, a pembrolizumab variant or an antigen-binding fragment thereof is administered at a dose of about 200 mg once every three weeks. See claim 77.
Thus, the instant claims are not patentably distinct from the co-pending claims because they relate to the same inventive concept and would have been obvious in view of the co-pending which have all of the characteristics of the claimed method, as set forth above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642